Order filed October 15, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00733-CR
                                ____________

                         GLENN E. MARSH, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 2012591


                                     ORDER
       Appellant is represented by retained counsel, Peter Justin. No reporter’s
record has been filed in this case. Karen Bauer, the official court reporter for the
County Criminal Court at Law No. 3, informed this court that appellant had not
made arrangements for payment for the reporter’s record. On September 2, 2015,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:
      We ORDER appellant’s retained counsel, Peter Justin, to file a brief in this
appeal on or before November 16, 2015. If counsel does not timely file the brief as
ordered, we will issue an order requiring the trial court to hold a hearing to
determine why the brief has not been filed.



                                 PER CURIAM